Citation Nr: 1126289	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee strain.

2.  Entitlement to a disability rating in excess of 10 percent for low back strain.

3.  Entitlement to a disability rating in excess of 10 percent for right hip degenerative joint disease (DJD), previously rated as right hip strain, prior to April 1, 2009.

4.  Entitlement to a disability rating in excess of 40 percent for right hip degenerative joint disease (DJD), previously rated as right hip strain, as of November 1, 2009.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which continued the 10-percent disability ratings for the Veteran's right knee strain, low back strain, and right hip strain.

In an October 2009 rating decision, the RO granted a temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence for the Veteran's service-connected right hip disorder, effective April 1, 2009.  An evaluation of 30 percent was assigned as of October 6, 2009.  Subsequently, in a September 2010 rating decision, the RO found that a clear and unmistakable error (CUE) had occurred in the October 2009 rating decision in that the six-month 100-percent temporary evaluation should have ended on November 1, 2009, and that the evidence of record actually supported a 40-percent evaluation for the Veteran's right hip disorder, effective November 1, 2009.  

In this regard, inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to an increased rating for the service-connected right hip disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2008 rating decision, the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran did not perfect an appeal of this issue by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it is not before the Board.
  
In February 2011, the Veteran submitted a statement with a request to revoke The American Legion as his representative.  His request was subsequently granted in April 2011.

In a statement dated in November 2009, titled "Notice of Disagreement", the Veteran appeared to raise additional claims for entitlement to increased ratings for his left knee and right elbow.  The issues of entitlement to increased ratings for service-connected left knee and right elbow disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee strain is manifested by a range of motion from 0 to 110 degrees with no objective evidence of pain with active motion, and no additional limitations after repetition of motion.

2.  There is no evidence that the Veteran's low back disability results in forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome.

3.  During the period prior to April 1, 2009, the Veteran's right hip disability included subjective complaints of pain and difficulty walking, objective evidence of a right hip labral tear and degenerative changes, and no objective evidence of limitation of flexion to 30 degrees or limited abduction of the thigh with motion lost beyond 10 degrees.

2. Since November 1, 2009, the Veteran's right hip disability included subjective complaints of giving way, pain, stiffness, weakness, decreased speed of joint motion, redness, and tenderness; objective observations included limitation of flexion of 0 to 10 degrees in flexion, 0 to 180 degrees in extension, pain with active motion, and pain following repetitive motion, but not additional limitations after repetitive motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee strain were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for an evaluation in excess of 10 percent for low back strain were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an evaluation in excess of 10 percent for right hip degenerative joint disease prior to April 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2010).

4.  The criteria for an evaluation in excess of 40 percent for right hip degenerative joint disease as of November 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in June 2008.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained the VA treatment records.  Next, private treatment records as identified and authorized by the Veteran also have been obtained and associated with the claims file.  Further, the Veteran was afforded a VA examination of his right knee and right hip in October 2009.  

The Board notes that the Veteran was not provided a VA examination of his spine in October 2009.  The VA examiner at the time noted that the time allotted was insufficient to conduct the spine examination.  He indicated that the Veteran responded that he did not want to schedule another spine examination at the time, and that he would call when he was ready to schedule another examination of his spine.  This history was clearly noted in the October 2009 Supplemental Statement of the Case.  The probative value of the examination findings was emphasized as was the Veteran's responsibility in contacting VA to schedule an examination.  Nevertheless, despite submitting two lengthy statement in support of his appeal, the Veteran has yet to request the scheduling of an examination

In this regard, the duty to assist is a two-way street.  Because VA made a genuine effort to schedule the Veteran for an examination and he responded by stating that he would appear for an examination when he was ready, it is up to the Veteran to follow up.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has met its obligation to provide the Veteran with a VA examination of his spine.

Furthermore, the Board notes that the RO also attempted to obtain the Veteran's medical records from the Social Security Administration (SSA).  However, this request was met with a negative response from the SSA that there were no files on record concerning the Veteran.  

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue of an increased rating for low back strain, has been met.  38 C.F.R. § 3.159(c)(4).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any outstanding additional evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  

The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, May 2007) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Right Knee Strain

In this case, the Veteran's service-connected right knee disorder is rated by analogy under Diagnostic Code 5299-5260 (limitation of leg flexion).  38 C.F.R. §§ 4.20, 4.71a.  It is rated as 10 percent disabling.

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

VA General Counsel has held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).

A review of the evidence of record reveals no complaints of right knee symptomatology in 2007.  In May 2008, VA treatment records show a complaint of worsening knee symptomatology since the hip and back symptomatology worsened.  It was noted that the knee symptomatology was "probably due to the way [the Veteran was] walking."  

In 2009, VA medical treatment records show complaints of right knee symptomatology in February 2009.  However, there was no pathology shown by imaging.  It was noted that the right knee and low back pain were most likely in reaction to right hip dysfunction or posture.  The Veteran was encouraged to go to physical or chiropractic therapy, but he declined.  

A February 2009 statement from the Veteran indicated that the medication to treat his right knee pain had been increased from 50 milligrams to 100 milligrams.  

In October 2009, the Veteran as provided a VA examination of his right knee.  He complained of pain in both knees.  Symptoms included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and tenderness, but no deformity, incoordination, subluxation, locking episodes, or effusion.  He also reported flare-ups of moderate severity that occurred weekly and lasted for hours.  Precipitating factor included putting more weight on the knee, and the flare-ups were alleviated by use of ice and hot packs, and rest.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran reported being unable to stand for more than a few minutes or walk for more than a few yards.  He used one cane and two crutches.  His gait was antalgic.  There were no abnormal shoe wear pattern, no loss of a bone or part of a bone, and no inflammatory arthritis.  Findings of right knee symptomatology included tenderness and guarding of movement.  However, there was no finding of bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion for the right knee was 0 to 110 degrees in flexion and 0 degrees in extension.  There was no objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  X-ray taken of the right knee revealed no significant abnormal features.  The diagnosis was bilateral knee condition.    

In this case, based on the above, there is no indication that a disability rating in excess of 10 percent is warranted for the Veteran's service-connected right knee disability, based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited flexion of the right knee to 30 or 15 degrees, even when accounting for the factors of functional loss, with VA examination having shown no additional limitation of motion upon repetitive motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Therefore, the Board finds that a disability rating in excess of 10 percent for the Veteran's right knee disorder is not warranted.  38 C.F.R. § 4.7.

The Board notes that, while there are other diagnostic codes for knee and leg disabilities that provide disability ratings in excess of 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Conceivably, the Veteran could be rated under Diagnostic Code 5261 (limitation of extension of the leg); however, this rating would be a noncompensable rating at the most because the Veteran has a full range of motion of the right knee with 0 degrees in extension.  

The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  Here, however, evidence of record does not support application of this diagnostic code.  In this regard, no treatment record or examination, including the October 2009 VA examination, has documented evidence of instability or arthritis in the right knee.  Given this evidence, Diagnostic Code 5257 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for a right knee disability.  38 C.F.R. § 4.3.


Low Back Strain

Here, the Veteran's low back strain is rated as 10-percent disabling under Diagnostic Code 5237 (lumbosacral or cervical strain).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5237, lumbosacral or cervical strain is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A review of the evidence of record reveals no evidence of complaints of, or treatment for, the Veteran's low back strain in 2007.  A May 2008 VA treatment record noted complaints of increasing pain in the back.  The note also indicated that the back pain may be aggravated by the knee and hip pain and the way the Veteran walked.  A May 2008 X-ray taken of the lumbar spine showed that the normal lordotic curve had been preserved as had the heights of the vertebral bodies and intervertebral disc spaces.  The posterior elements were within normal limits.  A June 2008 magnetic resonance imaging (MRI) study of the lumbar spine demonstrated no abnormality.  Small benign hemangiomas were noted within the L2 and L4 vertebral body marrow; otherwise, the examination was unremarkable.  

A February 2009 VA outpatient treatment note documented complaints of increasing low back pain in the past year, but indicated no pathology per imaging studies.  The pain was most likely reactive to the hip dysfunction and posture.  The Veteran declined chiropractic or physical therapy.  

Subsequent treatment records are silent for complaints of low back symptomatology.

In October 2009, the Veteran was provided a VA examination of his knees and hip, but insufficient time was allotted for a spine examination.  As previously mentioned, the Veteran declined the opportunity to schedule another examination.  Instead, he responded that he would reschedule the spine examination when he was ready.  To date, the Veteran has not arranged for another examination of his spine.

Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327 (2010).  The provisions of 38 C.F.R. § 3.655(b) state that when a claimant fails to report for an examination in conjunction with a reopened claim for a benefit which was previously disallowed, or for a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  Here, as noted, the Veteran has not provided any good cause for his refusal or reluctance to appear for a VA examination.  The Veteran's claim for an increased rating could therefore be denied on this basis alone.

Nevertheless, the Board finds no basis to award a disability rating in excess of 10 percent orthopedic manifestations of the Veteran's back disorder.  38 C.F.R. § 4.7.  Particularly, since the initial VA examination of the Veteran's spine in April 2004, no evidence has been submitted to show that the Veteran's spine has forward flexion greater than 30 degrees, but less than 60 degrees; that the combined range of motion of the thoracolumbar spine is less than 120 degrees; or that there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  In fact, past X-rays and MRIs taken of the spine showed normal results.  It also has been noted that the Veteran's hip disability, rather than his back disability, is the cause of any abnormal posture and gait.  

With regard to functional loss, medical treatment records document only complaints of pain; there have been no complaints, and no objective evidence, of atrophy, guarding, weakness, fatigue, or incoordination.  Overall, the Board finds that the 10-percent disability rating granted is sufficient when considering all of the factors of functional loss discussed above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    


The Board also finds no evidence of neuropathy or radiculopathy of the lower extremities associated with the Veteran's low back disorder.  There is no evidence of sensory or motor deficits due to the Veteran's low back disorder.  See, e.g., VA treatment record dated in February 2009.  Thus, a separate rating for a neurological disorder of the lower extremities is unnecessary in this case.  Moreover, there was no allegation or evidence of intervertebral disc syndrome with incapacitating episodes. 

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected low back strain.  38 C.F.R. § 4.3.  

Rip Hip Degenerative Joint Disease

In this case, the Veteran's service-connected right hip DJD is rated by analogy under Diagnostic Code 5299-5252 (limitation of flexion of the thigh).  38 C.F.R. §§ 4.20, 4.71a.  The Veteran's current 40-percent rating is effective from November 1, 2009.  From April 1, 2009, to October 31, 2009, the Veteran's service-connected right hip disability was rated temporarily as 100 percent disabling.  Prior to April 1, 2009, it was rated as 10-percent disabling.  

Normal range of motion of the hips is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5252, a rating of 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 20 degrees.  A maximum 40 percent rating requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Period Prior to April 1, 2009

A review of the evidence of record reveals no complaints of, or treatment for, right hip symptomatology in 2007.  A May 2008 VA treatment record noted complaints of right hip pain and increasing problems with ambulation.  Another VA treatment record of the same date noted a diagnosis of right hip osteoarthritis.  A May 2008 X-ray taken of the right hip showed mild degenerative changes at the symphysis pubis.  A June 2008 MRI of the right hip showed mild subchondral cystic changes at the most lateral aspect of the right acetabular roof.  There was abnormal linear signal involving the posterior labrum compatible with tear.    

In August 2008, the Veteran received an orthopedic surgery consult concerning his right hip.  He reported progressive right hip pain since a parachuting incident during service.  The pain was at its worst with standing and weight-bearing.  He denied instability.  Physical examination revealed an antalgic gait.  Stinchfield testing was positive.  The assessment was right hip labral tear, with possible underlying mild dysplasia.  

A February 2009 VA treatment record noted complaints of right hip pain, with a severity level of 5/10, that was chronic.  Pain was described as constant and aching, but was sharp with walking.  He used a cane to assist in ambulation.  He had an antalgic gait.  The Veteran was diagnosed with a right labral tear and referred for arthroscopic repair and debridement.  

VA treatment records show that the Veteran underwent a right hip surgery on April 1, 2009.

In this case, with regard to orthopedic manifestations of the Veteran's right disorder prior to April 1, 2009, the Board finds no basis to award a disability rating in excess of 10 percent.  38 C.F.R. § 4.7.  In this respect, no evidence shows that flexion of the Veteran's right hip was limited to 30 degrees during this time period.  

With regard to functional loss, medical treatment records document only complaints of pain and evidence of an antalgic gait.  There have been no complaints, and no objective evidence, of atrophy, guarding, weakness, fatigue, or incoordination.  Overall, the Board finds that the 10-percent disability rating granted for the period prior to April 1, 2009, is sufficient when considering all of the factors of functional loss discussed above.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.    

The Board notes that, while there are other diagnostic codes for thigh and hip disabilities that provide disability ratings greater than 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5254 (flail joint of the hip), and Diagnostic Code 5255 (impairment of the femur).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Conceivably, the Veteran's right hip disability could be rated under Diagnostic Code 5251 (limitation of extension of the thigh) or Diagnostic Code 5253 (impairment of the thigh); however, ratings under these codes also would be limited to 10 percent at the most because the rating under Diagnostic Code 5251 is limited to 10 percent and because there is no evidence that abduction of the Veteran's right hip is limited with motion lost beyond 10 degrees, as required under Diagnostic Code 5253 for a 20-percent rating.  

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's service-connected right hip DJD for the period prior to April 1, 2009.  38 C.F.R. § 4.3.  



(CONTINUED NEXT PAGE)

Period since November, 1, 2009

For the period since November 1, 2009, the Veteran's right hip DJD is rated as 40 percent disabling.  After a review of the file, the Board concludes that a rating in excess of 40 percent is not warranted for the period on appeal.

Specifically, an October 2009 VA examination of the Veteran's right hip revealed complaints of giving way, pain, stiffness, weakness, decreased speed of joint motion, redness, and tenderness, but not of deformity, instability, incoordination, dislocation or subluxation, locking, or effusions.  The Veteran also reported severe, weekly flare-ups that lasted for hours.  He was unable to walk more than a few yards.  Examination showed an antalgic gait, with edema, tenderness, pain at rest, and guarding of movement.  Range of motion of the right hip was 0 to 10 degrees in flexion, and 0 to 180 degrees in extension.  There was objective evidence of pain with active motion.  The Veteran could not cross his right leg over to the left, but he was able to toe out more than 15 degrees.  There also was objective evidence of pain following repetitive motion, but no evidence of additional limitations after repetitive motion.

In this case, the Veteran's 40-percent rating since November 1, 2009, is the maximum rating allowed under Diagnostic Code 5252.  As such, a higher rating is not available for right hip strain under Diagnostic Code 5252 for the period since November 1, 2009.

Therefore, the Veteran may only receive a higher rating under a different diagnostic code for the right hip; however, the facts of this case are inapplicable under the other codes under 38 C.F.R. § 4.71a.  Simply put, there is no evidence that the Veteran has ankylosis of the hip, flail joint of the hip, or impairment of the femur.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255.  Therefore, these Diagnostic Codes will not be applied, and the Veteran's right hip DJD will continue to be rated as 40 percent disabling under Diagnostic Code 5252.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for the Veteran's service-connected right hip DJD for the period since April 1, 2009.  38 C.F.R. § 4.3.  

Other Considerations

The Board notes that ratings it has continued for the Veteran's right knee, low back,  and right hip disorders are effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's right knee, low back, and right hip disabilities have been more severe than the ratings assigned, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the ratings for the disabilities on appeal.  Hart, supra.

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's knee, back, and hip disabilities was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's knee, back, and hip disabilities include exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's knee, back, and/or hip disabilities have resulted in frequent hospitalizations or marked interference with employment.  Aside from the Veteran's right hip surgery in April 2009, for which period he was granted a temporary 100-percent disability rating, there is no evidence of any hospitalization associated with the disabilities in question.  There is also no evidence of marked interference with employment.


ORDER

A disability rating in excess of 10 percent for right knee strain is denied.

A disability rating in excess of 10 percent for low back strain is denied.

A disability rating in excess of 10 percent for right hip DJD for the period prior to April 1, 2009, is denied.

A disability rating in excess of 40 percent for right hip DJD for the period since November 1, 2009, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


